Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 1 of 19

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

) Civil Action
)
[UNDER SEAL], ) Jury Trial Requested.
)
Plaintiff ) Index No.
)
Vv. ) Filed Under Seal Pursuant to
) 31 U.S.C. § 3730(B)(2)
[UNDER SEAL] )
)
) COMPLAINT
Defendant. )
)

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 2 of 19

UNITED STATE DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA AND STATE __ )
OF NEW YORK ) Civil Action No.
)
Plaintiffs, ) Jury Trial Requested
)
ex rel, )
) Filed Under Seal Pursuant to
SONER YASTI, ) 31 U.S.C. § 3730(B)(2)
)
Relator, ) COMPLAINT FOR VIOLATIONS OF
) FEDERAL FALSE CLAIMS ACT, 31, U.S.C.
V. ) § 3729 ET SEQ.; NEW YORK FALSE
) CLAIMS ACT, N.Y. STATE FIN. § 187 Er
NAGAN CONSTRUCTION AND NADIR ) SEQ.
UYGAN )
)
Defendants, )
)

 

Plaintiff and Relator Soner Yasti (“Relator”), by and through his attorneys, brings this
action on behalf of the United States of America and New York State pursuant to the gui tam
provisions of the Federal False Claims Act, 31 U.S.C. §§ 3729-3733, and the New York State
False Claims Act, N.Y. State Fin. § 187 et seg., against Nagan Construction, Inc. and Nadir Uygan
(“Defendants”) to recover all damages, penalties and other remedies provided by the False Claims

Act. In support thereof, Relator alleges as follows:

I. NATURE OF THE CASE

1. Relator brings this action to recover for false claims resulting from Defendants
Nagan Construction and Nadir Uygan’s fraudulent inducement of government contracts with the
representation that it would comply with federal and state laws and contractual requirements
regarding its payment of employees. Specifically, Defendant failed to pay its employees the

prevailing wage, failed to pay them overtime payments, and in some cases failed to pay them at

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 3 of 19

all in violation of the Davis-Bacon Act, the Contract Work Hours and Safety Standards Act, the
Copeland Anti-Kickback Act, and New York State prevailing wage laws.

2. Defendants continued to submit claims for payment to the federal and New York
State government (“Government”) that reflected false classification of employees as laborers even
though they were performing higher-paid functions.

3. Defendants also fraudulently underpaid taxes by failing to report the income they
received in the form of services that they did not pay for. Defendants also fraudulently took
business deductions for the wages provided to Nagan Construction employees, even though these
payments were illegal under federal and state law.

I. PARTIES

4, Relator and Original Source Soner Yasti is a resident of New Jersey. He was a
Project Manager/Superintendent at Nagan Construction from May 2004 to January 2014. Relator
personally witnessed the fraudulent conduct at Nagan. Relator is a resident of Hudson County, NJ.

5. Defendant Nagan Construction, Inc. is a construction company based in New
York. Nagan Construction’s address is 226 Wanser Ave, Inwood, NY, United States 11096.

6. Defendant Nadir Uygan is the Chief Executive Officer of Nagan Construction and.
resides at 226 Wanser Ave, Inwood, New York, 11096.

I. JURISDICTION AND VENUE

7. This Court has jurisdiction over the subject matter of this action pursuant to both
28 U.S.C. § 1331 and 31 U.S.C. § 3732, the latter of which specifically confers jurisdiction on this
Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730, and parallel provisions of the

State False Claims Acts.
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 4 of 19

8. This Court has personal jurisdiction over the defendants pursuant to 31 U.S.C. §
3732(a), which provides for nationwide service of process. Further, Defendants have at least
minimum contacts with the United States.

9, Venue is proper in this Court pursuant 31 U.S.C. § 3732(a), because Defendants
can be found in, reside in, and/or have transacted and continue to transact business in the Southern
District of New York.

IV. STATUTORY AND REGULATORY BACKGROUND

A, The False Claims Act

10. The federal False Claims Act (“FCA”) holds liable anyone who “knowingly
presents, or causes to be presented, a false or fraudulent claim for payment or approval” by the
United States, 31 U.S.C. § 3729(a)(1)(A), or who “knowingly makes, uses, or causes to be made
or used, a false record or statement material to a false or fraudulent claim.” Jd. § 3729(a)(1)(B).
Those who violate the FCA are liable for civil penalties of up to $21,562.80 per violation, three
times the damages sustained by the Government, and litigation costs. See id. § 3729(a)(1), (3).

11. The New York State False Claims Act (““NYSFCA”) holds liable anyone “who
knowingly presents, or causes to be presented a false or fraudulent claim for payment or approval,”
by New York State, N.Y. State Fin. § 189(1)(a) or who “knowingly makes, uses, or causes to be
made or used, a false record or statement material to a false or fraudulent claim,” Jd. § 189(1)(b),
or “knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or
transmit money or property to the state or alocal government.” Jd. § 189(1)(c). Those who
violate the NYSFCA are liable for civil penalties of at least $6,000 and up to $12,000 per violation,

three times the damages suffered by the state or local government, and litigation costs. Id. §

189(1)(h).

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 5 of 19

12. TheFCA andNYSFCA provide that a person with knowledge of false or fraudulent
claims or records presented to the United States may bring a private (qui tam) action on behalf of
both the person (the “relator”) and the Government, and may share in any recovery of money by
or on behalf of the United States in the action. A prevailing relator is also entitled to attorneys’
fees, costs, and expenses. 31 U.S.C. § 3730(d), N.Y. State Fin. § 192.

B. Davis-Bacon Act

13. The Davis-Bacon Act, 40 U.S.C. § 276(a), requires that all workers on federally
funded or assisted constructions projects in excess of $2,000 should be paid a “prevailing wage.”

14. The Department of Labor sets the prevailing wage, in a “General Wage
Determination.” The wages vary based upon the location of a project, the type of project, and the
type of work performed. For example, different prevailing wages are set for electricians, brick
layers, and laborers.

15. The Davis Bacon Act requirements are incorporated into federal contracts and
agreed to by the contractors.

C. The Contract Work Hours and Safety Standards Act

16. The Contract Work Hours and Safety Standards Act requires that employers pay
laborers and mechanics at least a time and a half for all hours worked in excess of 40 hours in a
workweek.

17. A contractor found to be in violation of the Contract Work Hours and Safety
Standards Act is subject to a penalty of $25 per worker per day that it is in violation. 29 CFR
5.5(b)(2) and 29 CFR 5.8(a).

18. Government contractors are also required to post a poster describing employee

rights under the Davis-Bacon Act and Contract Work Hours and Safety Standards Act.
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 6 of 19

D. The Copeland Anti-IKickback Act

19. The Copeland Anti-Kickback Act states that “[w]hoever, by force, intimidation, or
threat of procuring dismissal from employment, or by any other manner whatsoever induces any
person employed in the construction, prosecution, completion or repair of any public building,
public work, or building or work financed in whole or in part by loans or grants from the United
States, to give up any part of the compensation to which he is entitled under his contract of
employment, shall be fined under this title or imprisoned not more than five years, or both.” 18
USS.C. § 874.

E. New York Prevailing Wage Law

20. New York State Labor Law 5 220 mandates that workers on state-funded
construction projects should be paid the prevailing wage. The State Department of Labor
establishes prevailing wages for most localities. In New York City, the City’s Office of the
Comptroller sets the prevailing wage.

21. In addition to setting the wage for workers, the prevailing wage rules also require
that employees be paid overtime for any work-day in which they work in excess of eight hours.
Moreover, on construction projects, employees are not permitted to work more than eight hours a
day or five days a week, except in cases of extraordinary emergency. N.Y. Labor Law § 220.

22. The prevailing wage regulations also require employers to pay fringe benefits to
employees. These benefits may be paid as supplemental payments to the employees or as
contributions to a benefit plan. N.Y. Labor Law § 220.

23. Every contractor, and sub - contractor, is required to submit to the Contracting
Agency within thirty days after issuance of its first payroll, and every thirty days thereafter, a

transcript of the original payroll record, subscribed and sworn to or affirmed as true under the

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 7 of 19

penalties of perjury. Any person who willfully fails to file such payroll records with the department
of jurisdiction is guilty of a class E felony. In addition, any person who willfully fails to file such
payroll records within the time provided is subject to a civil penalty of up to one thousand dollars
per day. N.Y. Labor Law § 220.

24. The law also mandates that “every contract for a public work project shall contain
a term stating that the filing of payrolls” as described in the above paragraph “is a condition
precedent to payment of any sums due and owing to any person for work done upon the project.”
N.Y. Labor Law § 220.

F. New York Business Income Tax

25. Businesses in New York are required to pay tax on their “entire net income.” Tax
Law §210. The entire net income for purposes of New York tax is the same as the federal taxable
income of the business with some New York specific exceptions. Jd. § 208(9).

26. § 61(a) of the Internal Revenue Code defines gross income to include “all income

from whatever source derived.’ Treasury Regulation § 1.61-1(a) provides that “[g]ross income

includes income realized in any form, whether in money, property, or services. Income may be
realized, therefore, in the form of services ...as well as in cash.”

27. The value of services provided are measured by their fair market value. Where a
business receives services that it does not pay fair market value for, it is required to recognize
those services as income.

28. Section 162(c)(2) of the Code disallows business expense deductions “for any
payment... made, directly or indirectly, to any person, if the payment constitutes an . . . illegal
payment” under any federal law or “generally enforced” state law that, in pertinent part, “subjects

the payor to a criminal penalty.”

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 8 of 19

29. New York Labor Law states that contractors who fail “to pay to any service
employee the wages stipulated” by the Labor Law are “guilty of a misdemeanor and upon
conviction shall be punished for a first offense by a fine of five hundred dollars or by imprisonment
for not more than thirty days or by both fine and imprisonment.” N.Y. Labor Law § 238.

30. The Copeland Anti-Kickback Act states that a person who induces an employee in
a public construction project “to give up any part of the compensation to which he is entitled under
his contract of employment, shall be fined under this title or imprisoned not more than five years,
or both.” 18 U.S.C. § 874.

V. FACTUAL ALLEGATIONS

A, Nagan Construction Failed_to Pay its Employees the Mandated Wages in

Violation of its Contracts with the Government,
1. Nagan Construction Failed to Pay its Employees the Prevailing Wages.

31. During his time at the Company, Relator realized that the Company did not pay its
workers the prevailing wage as a matter of course. Nagan Construction categorized all of its
employees as laborers. As the project lead, Relator was aware that the workers were performing
higher level functions than for which they were being paid.

32. | Nagan Construction bid on Government construction contracts that were granted to
the lowest bidder. By paying its workers less than the prevailing wage, Nagan was able to bid
lower on Government projects than its competitors. During the bids, the Government agencies
made it clear that the contracts were required to follow prevailing wage laws and therefore could
assume that the bids were based upon that cost.

33. | Nagan Construction was clearly aware of the prevailing wage requirements that it

was failing to observe. In 2000, Nagan Construction and Nadir Uygan were charged with a Scheme

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 9 of 19

to Defraud and Offering a False Instrument for Filing because they failed to pay employees
prevailing wages on five City Construction projects, and for falsely certifying to New York City
that they had paid the prevailing wage. Ex. A. The charge carried up to a four-year prison sentence
and substantial fines. Despite this charge, Nagan Construction has not changed its practices.

34. As the project manager on Nagan Construction’s projects, Relator witnessed the
work performed by employees. At the end of the day, Relator regularly submitted “daily reports”
that would document the work performed on the project. These reports were sent to the head office.

35.  Defendant’s payroll and reports to the Government were processed by a program
called “Master Builder.” This program generated reports and bills to the Government that reflected
the work performed by Nagan Construction.

36. Nagan Construction sent monthly reports to the Government called G-702 or G-
703 forms which described the work performed that month. Nagan also attached payroll reports to
the form that reflected the false classification of the workers as laborers and incorrectly represented
the hours worked by them. Relator personally saw the false classifications of workers on the
documents that were submitted to the Government.

37. On June 28, 2012, the U.S. Merchant Marine Academy opened an invitation for
bids for the renovation of the Delano Hall dining facility at the Merchant Marine Academy in
Kings Point, New York. The first page of the Invitation for Bids stated that “Davis-Bacon Act is
applicable, reference FAR Clause 52.226-6 Davis Bacon Act.” Ex. B. The renovation included
“kitchen finishes, the electrical, fire protection, mechanical, plumbing, air conditioning and
building control systems.”

38. The Contract Clauses include: 52.222-4 Contract Work Hours and Safety Standards

Act - Overtime Compensation. (JUL 2005), which refers to 48 CFR 52.222-4. That regulation

 
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 10 of 19

states that “[n]o Contractor or subcontractor employing laborers or mechanics... shall require or
permit them to work over 40 hours in any workweek unless they are paid at least 1 and 1/2 times
the basic rate of pay for each hour worked over 40 hours.”

39, The Contract Clauses include 52,222-8 - Payrolls and Basic Records., which refers
to 48 CFR 52.222-8, That regulation states that “[t]he Contractor shall submit weekly for each
week in which any contract work is performed a copy of all payrolls to the Contracting Officer.”
48 CFR 52.222-8 (b)(1). The contractor is also required to certify “[t]hat each laborer or mechanic
has been paid not less than the applicable wage rates and fringe benefits or cash equivalents for
the classification of work performed, as specified in the applicable wage determination
incorporated into the contract.” 48 CFR 52.222-8 (b)(2)(iii).

40. The Contract Clauses include 52.222-10 - Compliance with Copeland Act
Requirements, which refers to 48 CFR 52.222-10. That regulation incorporates 29 CFR Part 3,
which require compliance with the Copeland Anti-Kickback Act. They require that the contractor
provide the contracting agency with a weekly statement of wages paid to employees, and prohibit
any unauthorized payroll deductions.

41. On August 25, 2012, Nagan Constructions was awarded the contract after it
submitted the lowest bid at $6,249,000. Ex. C. The next lowest bid was $6,297,000. Because
Nagan Construction did not pay its employees the prevailing wage as a matter of course, it knew
at the time that it submitted the bid that it would not be following the terms of the contract.

42, Despite the clear instructions, Nagan did not pay its employees the prevailing wage.
Employees who performed work as carpenters and masons were paid as laborers.

43, Several employees—H.T., S.Y., and A.O. —told Relator that they were not being

paid the prevailing wage during their work on this project. Nagan Construction misclassified these

10
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 11 of 19

workers as laborers even though they were creating sheetrock partition walls, operating Bobcats,
and performing concrete masonry unit blockwork; all tasks that are performed by carpenters and
masons. Relator recorded the work being performed in his daily reports.

44, _—_ Relator confronted Mr. Uygan regarding the failure to pay workers the prevailing
wage during this project. He said the workers were not getting paid the wages that were required,
but Uygan would not commit to complying with the law.

45. | Nagan Construction billed the Government for its work on the project on a monthly
basis, even though it was not complying by the terms of the contract.

46. | Nagan Construction similarly failed to pay workers the prevailing wage for New
York State contracts. While working on a contract to re-build Jacobi Children Psychiatric Center,
Relator discovered that carpenters and masons on that project were being classified as laborers.
The workers were paid as laborers even though they performed tasks such as creating sheetrock
walls and ceilings, installing doors and doorframes, performing block work, and operating Bobcat
equipment. The workers on this project included N.H., P.P., H.S., H.S., R.S., and C.K.

47, Relator confronted Mr. Uygan regarding the failure to pay workers the prevailing
wage during this project. He said the workers were not getting paid the wages that were required,
but Uygan would not commit to complying with the law.

48. | Nagan Construction also misclassified its workers and failed to pay them the
prevailing wage on other State projects, including noise abatement projects at McClancy High
School and St. Joachim School. At these projects, workers who performed tasks such as flooring,
installing sheetrock walls, ceiling work, painting, masonry work, and Bobcat operation were paid
as laborers. N.H., P.P., H.S., H.S., R.S., and C.K. all performed this higher-level work but were

not paid appropriately.

11
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 12 of 19

49, During a project to renovate the Sagamore Children Psychiatry Center, N.H., P.P.,
H.S., H.S., R.S., and C.K. performed higher-level work including installing sheetrock walls,
ceiling work, painting, masonry work, Bobcat operation, concrete masonry unit blockwork,
painting, and installation of door frames and doors. However, they were paid as laborers.

50. Relator confronted Mr. Uygan regarding the failure to pay workers the prevailing
wage during this project. He said the workers were not getting paid the wages that were required,
but Uygan would not commit to complying with the law.

51. During performance of a contract with the State for extension to the visitor center
and a complete renovation at Jamaica Bay, workers performed tile work, carpentry, flooring,
painting, and Bobcat operation. However, they were only paid the laborer rate.

52. For all the State projects, Nagan Construction submitted monthly reports with
payrolls for the employees that falsely reflected a classification of laborers.

2. Nagan Construction Failed to Pay its Employees Overtime.

53. In addition to failing to pay workers the prevailing wage mandated by contracts,
Nagan Construction also failed to pay its workers overtime.

54, Relator’s job responsibilities included documenting the time that Nagan employees
were performing their work. Relator routinely saw workers on the U.S. Marine Merchant Academy
project work nine hours a day, but they were paid for only eight hours of work.

55. | Nagan Construction followed the same practices on projects for New York State.
For example, workers were never paid for overtime work performed at the noise abatement
projects at McClancy High School and St. Joachim School, and the project to renovate the

Sagamore Children Psychiatry Center.

12
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 13 of 19

3. During Some Contracts, Nagan Construction Failed to Pay its Employees
Any Wages.

56. In addition to misclassifying workers and failing to pay overtime, on several
occasions, Defendants simply failed to pay them at all. Relator was not paid for his work on several
projects, including on the McClancy High School Noise Abatement project, the Sagamore
Children Psychiatric Center project, and the Jamaica Bay Wildlife Refuge project. For about a year
and a half, Relator was not paid for his work. When he spoke with Mr. Uygan, he was promised
payment in the future, but was never paid. One of Relator’s colleagues was also not paid, and the
workers on these projects were also frequently not paid on time. |

57. | Nagan Construction continues to bid for and receive Federal and State government
project, adding up to tens of millions of dollars. For example, Nagan Construction has won awards
with the Department of Labor in 2014 for $13.3 million, with the Department of Interior in 2015
for $11.1 million, and with the Department of Interior in 2016 for $4.7 million. Upon information
and belief, Defendants have continued to falsely represent that they pay workers the prevailing
wage on these projects.

58. | Nagan Construction has also bid on and received several other contracts — worth
millions -- with the New York State Office of General Services. For example, Nagan Construction
has received contracts to restore flood-damaged building systems in Brooklyn, upgrade electrical
systems, replace doors, and provide security at the Farmingdale New York State Police, and repair
a boardwalk damaged by Hurricane Sandy at Robert Moses State Park.

B. Nagan Construction Failed to Pay Income Taxes on the Services it Received

for Below Market Value and Inappropriately Took Deductions for Illegal

Payments.

13
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 14 of 19

59. Because Nagan Construction failed to pay its workers the minimum wages required
by state and federal law (that is, the appropriate prevailing wage), it received their services for less
than their fair market value.

60. Even though these services provided for less than fair market value constituted
income, upon information and belief, Nagan Construction failed to report this income on its state
taxes.

61. Because Nagan Construction’s wages were in violation of criminal provisions of
New York Labor Law and the Copeland Anti-Kickback Act, these payments were illegal and not
allowable as business expenses.

62. Even though the payments to workers were illegal, upon information and belief,
Nagan Construction deducted them as business expenses when filing its taxes.

VI. COUNTS

COUNT I

Defendants Presented False Claims to the Government
(False Claims Act, 31 U.S.C. § 3729(a)(1)(A))

63. Relator re-alleges and incorporates by reference the allegations in the previous
paragraphs of this Complaint.

64. This is a claim for treble damages and penalties under the False Claims Act, 31
U.S.C. §§ 3729-3732.

65. By virtue of the acts described above, Defendants knowingly submitted, caused to
be submitted, and continue to submit and to cause to be submitted false or fraudulent claims for
payment by the United States, by knowingly or recklessly submitting clatms to the Government
that were tainted by Defendants’ failure to pay its employees the appropriate wages, overtime and

the prevailing wage, in violation of the Davis-Bacon Act.

14
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 15 of 19

66. The United States, unaware of Defendants’ failure to comply with the Davis-Bacon
Act, granted Defendants construction contracts and paid Defendants’ claims.

67. The falsity of the claims presented by Defendants was material, as the falsity
concealed material violations of the Davis-Bacon Act that would have justified denial of the claims
in their entirety. Had Federal officials known of Defendants’ violations, the Government would
not have granted Defendants the government contracts or paid Defendants for the goods and
services furnished as a result of the violations.

68. Defendants’ knowing presentation of false claims for payment by the United States
has violated 31 U.S.C. § 3729(a)(1)(A) and has damaged, and continues to damage, the United
States in an amount to be determined at trial.

COUNT II

Defendants Made False Statements to the Government
(False Claims Act, § 3729(a)(1)(B))

69. Relator re-alleges and incorporates by reference the allegations in the previous
paragraphs of this Complaint.

70. This is a claim for treble damages and penalties under the False Claims Act, 31
U.S.C. §§ 3729-3732.

71. By virtue of the acts described above, Defendants knowingly made, used, or caused
to be made or used false records and statements, and omitted material fact, to induce the
Government to approve and pay false and fraudulent claims.

72. Defendants’ knowing false statements to the United States has violated 31 U.S.C.
§ 3729(a)(1)(B) and has damaged, and continues to damage, the United States in an amount to be

determined at trial.

15
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 16 of 19

COUNT It

Defendants Presented False Claims to the Government
(N.Y. State Finance Law § 189(1)(a))

73. Relator re-alleges and incorporates by reference the allegations in the previous
paragraphs of this Complaint.

74. This is a claim for treble damages and penalties under the New York State False
Claims Act, NY State Finance Law § 187 e¢ seq.

75. By virtue of the acts described above, Defendants knowingly submitted, caused to
be submitted and continue to submit and to cause to be submitted false or fraudulent claims for
payment by New York State, by knowingly or recklessly submitting claims to the Government
that were tainted by Defendants’ failure to pay its employees the appropriate wages, overtime, and
the prevailing wage, in violation of the New York Labor Law § 220.

76. New York State, unaware of Defendants’ failure to comply with the New York
Labor Law, granted Defendants construction contracts and paid Defendants’ claims.

77. The falsity of the claims presented by Defendants was material, as the falsity
concealed material violations of the New York Labor Law that would have justified denial of the
claims in their entirety. Had Government officials known of Defendants’ violations, the
Government would not have granted Defendants the government contracts or paid Defendants for
the goods and services furnished as a result of the violations.

78. Defendants’ knowing presentation of false claims for payment by New York State
has violated NY State Finance Law § 187 et seq. and has damaged, and continues to damage, New

York State in an amount to be determined at trial.

16
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 17 of 19

COUNT IV

Defendants Made False Statements to the Government
(N.Y. State Finance Law § 189(1)(b))

79. Relator re-alleges and incorporates by reference the allegations in the previous
paragraphs of this Complaint.

80. This is a claim for treble damages and penalties under the New York State False
Claims Act, NY State Finance Law § 187 et seq.

81. By virtue of the acts described above, Defendants knowingly made, used, or caused
to be made or used false records and statements, and omitted material fact, to induce the
Government to approve and pay false and fraudulent claims.

82. Defendants’ knowing false statements to New York State has violated NY State
Finance Law § 187 et seq. and has damaged, and continues to damage, New York State in an
amount to be determined at trial.

COUNT V

Defendants Violated the Reverse False Claims Provision of the New York False Claims Act
(N.Y. State Fin. § 189(1)(h))

83. Relator reincorporates herein by reference each and every allegation of the
preceding paragraphs of this Complaint as though fully set forth herein.

84. As a result of the foregoing conduct, Defendants knowingly and improperly
avoided or decreased an obligation to pay or transmit money or property to the State of New York,
in violation of N.Y. State Fin. § 189(1)(h).

85. Defendants knowingly and improperly withheld income tax payments knowing that
it had an obligation to remit such payments.

86. Defendants had knowledge (as defined by N.Y. State Fin. § 187 e¢ seq.) of its

obligations to make these tax payments as a business.

17
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 18 of 19

87. Asaresult of the Defendants’ actions as set forth above in this Complaint, the State
of New York has been, and continues to be, severely damaged.

VIL. PRAYER

WHEREFORE, Relator prays for judgment against Defendants as follows:

A. An order that Defendants cease and desist from violating the Davis-Bacon Act and
NY Labor Law § 220;

B. Judgment against Defendants in an amount equal to three times the damages the
United States and New York have sustained because of Defendants’ fraud, plus a civil penalty of
$21,562.80 for cach claim submitted in violation of the False Claims Act, under 31 US.C. §
3729(a) and $12,000 for each claims submitted in violation of the New York State False Claims
Act, N.Y. State Finance Law § 189;

C. An award to Relator of the maximum share of money recovered from Defendants
by, or on behalf of, the United States and New York State, under 31 U.S.C. § 3730(d)(2) and N.Y.
State Finance Law § 189 et seq.;

D. An award to Relator of “reasonable expenses which the court finds to have been
necessarily incurred, plus reasonable attorneys’ fees and costs,” under 31 U.S.C. § 3730(d)(1); and
N.Y. State Finance Law § 189 et seq.;

E. Such other relief as the Court deems just and proper.

VII. DEMAND FOR JURY TRIAL

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby demands a

trial by jury.

18
Case 1:17-cv-07163-AT Document 18 Filed 08/02/19 Page 19 of 19

Dated: September 14, 2017

19

Respect ly submitted,
, ae

{iw —
Deborah K. Marcuse (Bar No. 4799649)
FEINSTEIN DOYLE PAYNE &
IKKRAVEC, LLC
429 Fourth Avenue, Suite 1300
Pittsburgh, PA 15219-1639
Telephone: (412) 281-8400
Facsimile: (412) 281-1007
dmarcuse@fdpklaw.com

Ross B. Brooks (Bar No. 3001146)
Inayat Ali I. Hemani (Bar No. 5096276)
SANFORD HEISLER SHARP, LLP
1350 Avenue of the Americas, 31st Floor
New York, NY 10019

Telephone: (646) 402-5650

Facsimile: (646) 402-5651
rbrooks@sanfordheisler.com
ihemani@sanfordheisler.com

Attorneys for Relator

 
